Gamble, Judge,
delivered the opinion of the court.
1. In the case of Dickson v. Caldwell, decided at the last term, it was held, that where a master hired his slave to another for a year, at a specified price, and without cause took *42him away before the expiration of the time, he could not recover the money which was agreed to be paid at the end of the year for the services. This decision was made under the authority of Posey v. Garth, 7 Mo. Rep. 96. The law thus declared is decisive of the present case. Scknerr engaged to serve Lemp by the year for fixed wages, and before the expiration of the year, without cause or excuse, abandoned the service and refused to perform his contract. lie cannot recover.
The judgment is, with the concurrence of the other judges, affirmed.